Name: Decision of the EEA Joint Committee No 37/2000 of 31 March 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: health;  European construction;  management;  cooperation policy
 Date Published: 2000-06-15

 Avis juridique important|22000D0615(13)Decision of the EEA Joint Committee No 37/2000 of 31 March 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 141 , 15/06/2000 P. 0065 - 0065Decision of the EEA Joint CommitteeNo 37/2000of 31 March 2000amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 13/98 of 6 March 1998(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a programme of Community action on rare diseases within the framework for action in the field of public health (1999 to 2003) (Decision No 1295/1999/EC of the European Parliament and of the Council)(2).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place as from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1Article 16 of Protocol 31 to the Agreement shall be amended as follows:1. The following indent shall be added in paragraph 1:"- 399 D 1295: Decision No 1295/1999/EC of the European Parliament and of the Council of 29 April 1999 adopting a programme of Community action on rare diseases within the framework for action in the field of public health (1999 to 2003) (OJ L 155, 22.6.1999, p. 1)."2. The text of paragraph 2 shall be replaced by the following:"2. The EFTA States shall participate in the Community programme and actions referred to in the first indents of paragraph 1 as from 1 January 1996, in the programme referred to in the fourth indent of paragraph 1 as from 1 January 1997, in the programme referred to in the fifth indent of paragraph 1 as from 1 January 1998 and in the programme referred to in the sixth indent of paragraph 1 as from 1 January 2000."Article 2This Decision shall enter into force on 1 April 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(3).It shall apply from 1 January 2000.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 31 March 2000.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 272, 8.10.1998, p. 18.(2) OJ L 155, 22.6.1999, p. 1.(3) Constitutional requirements indicated.